      Case 1:17-cv-00546-PGG-SLC Document 83 Filed 08/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DANIEL SCHUR,

                               Plaintiff,

         -v-
                                                      CIVIL ACTION NO.: 17 Civ. 546 (PGG) (SLC)
STRATEGIC FINANCIAL SOLUTIONS, L.L.C.,                                 ORDER
STRATEGIC CONSULTING, LLC, RYAN SASSON, and
KIM CELIC,

                               Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         On August 10, 2021, Plaintiff filed a motion to enforce the parties’ settlement agreement

(the “Motion to Enforce”). (ECF No. 79). On August 13, 2021, the Honorable Paul G. Gardephe

referred the Motion to Enforce to me. (ECF No. 81). On August 16, 2021, Plaintiff filed a motion

to withdraw the Motion to Enforce (the “Motion to Withdraw”). (ECF No. 82).

         The Motion to Withdraw (ECF No. 82) is GRANTED. The Clerk of Court is respectfully

directed to close ECF Nos. 79 and 82.

Dated:          New York, New York
                August 17, 2021

                                                     SO ORDERED.



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
